Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications filed 06/29/2021.
Priority
This application, Pub. No. US 2017/0269070 A1, is a National Stage of International Patent Application No. PCT/FR2015/053560, filed 12/17/2015, Pub. No. WO2016/097613 A1, which claims foreign priority to FR 1462709, filed 12/18/2014. 
Status of Claims
Claims 31, 32 and 34-38 are currently pending.  Claims 1-17 have been originally pending and subject to restriction/election requirement mailed 01/29/2019.  Claims 1, 3-5, 9-11, 13 and 15 have been amended, and new Claims 18-24 have been added, as set forth in Applicant’s amendment filed 03/28/2019.  Claims 1-8 have been canceled, Claims 11-17 have been amended, and new Claims 25-32 have been added, as set forth in Applicant’s amendment filed 12/19/2019.  Claim 18 has been canceled, Claims 9 and 20-22 have been amended, and new Claim 33 has been added, as set forth in Applicant’s amendment filed 06/29/2020.  Claims 31 and 32 have been amended; Claims 9-17, 19-30 and 33 have been cancelled; and new Claims 34-38 have been added, as set forth in Applicant’s amendment filed 06/29/2021.  Claims 31, 32 and 34-38 are allowed.
Withdrawn Objections/Rejections
The rejections of the claims set forth in the Office Action mailed 01/29/2021 are withdrawn in view of Applicant’s amendment of the claims.
Withdrawal of Species Election Requirement
Claims 31, 32 and 34-38 are allowable.  The restriction requirement between inventions species, set forth in the Office action mailed on 01/29/2019, is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Conclusion
Claims 31, 32 and 34-38 are allowed and renumbered as Claims 1-7.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 31, 32 and 34-38 are allowed because the prior art does not teach or fairly suggest a bi-epitope compound recited in Claims 31, 32 and 34-38.  Moreover, antibodies, which used in the instantly claimed immunoassay system comprising the bi-epitope compound, are commercially available and/or known in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641